Citation Nr: 0811718	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
hypertension.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected coronary artery disease, status post 
coronary artery bypass surgery (CABG) x 5.  

3.  Entitlement to a temporary total rating following 
coronary artery bypass surgery after August 1, 2005.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2006 rating decision of 
the RO that increased the evaluation for the veteran's 
coronary artery disease to 100 percent disabling beginning on 
April 12, 2005 through July 2005 based on surgical or other 
treatment necessitating convalescence, and assigned a 30 
percent evaluation thereafter.  

The RO also reopened and denied the veteran's claim of 
service connection for hypertension.  

In December 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge in Washington, DC.  A transcript of these 
proceedings has been associated with the record.  The Board 
also notes that the veteran submitted corrections to the 
transcript in a statement dated in February 2008.  

At the hearing, the veteran indicated that he wished to 
pursue a claim of service connection for a left arm and right 
leg disability as secondary to CABG surgery.  In this regard, 
the Board notes that the veteran had already been granted 
service connection for a left arm disability, to include 
residual numbness, secondary to CABG.  The veteran's claim of 
service connection for a right leg disability has not, 
however, been addressed by the RO and is referred for 
appropriate consideration.  

The reopened claim of service connection for hypertension, as 
well as the claims for higher evaluation for the service-
connected coronary artery disease, status post CABG, and a 
temporary total rating after August 1, 2005 are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied the 
veteran's claim of service connection for hypertension; the 
same month, the RO notified the veteran of its decision and 
of his appellate rights; the veteran did not appeal the 
decision within the allotted time and the decision became 
final on that record.  

2.  The evidence added to the record since the December 2002 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  Given the fully 
favorable action taken hereinbelow, the Board finds that no 
discussion of VCAA at this point is required.  


II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
December 2002 RO decision denying the veteran's hypertension 
claim includes private and VA medical records and 
evaluations, and statements of the veteran and his 
representative in support of the claim.  

Of particular significance are the medical evaluations 
indicating that the veteran currently suffers from 
hypertension.  The Board finds that this new evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the veteran's claim.  

In this regard, the Board notes that the veteran's previous 
November 2002 VA examiner did not find any clinical evidence 
support a diagnosis of hypertension in the veteran.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
December 2002 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for hypertension is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the issues of service connection for hypertension, as 
well as entitlement to a higher evaluation for coronary 
artery disease, status post CABG, and a temporary total 
rating after August 1, 2005, must be remanded for further 
action.  

Here, the veteran, in testimony before the Board, identified 
medical records relevant to the veteran's claims that have 
not been associated with the veteran's claims file.  These 
include a nuclear stress test performed by his private 
physician dated in July or August 2007, an additional stress 
test scheduled for March 2008, and recent medical records of 
his treatment from his private physician, Dr. LaSala.  

The veteran's claims file also contains records of the 
veteran's treatment at the West-Haven VA Medical Center.  On 
remand, the RO should attempt to obtain records from this 
facility dated since February 2006.  The veteran should also 
be afforded an opportunity to submit any recent medical 
records or opinions pertinent to his claims that have not 
already been associated with the veteran's claims file.  

In this regard, the Board notes that the veteran testified 
that his private physician, Dr. LaSala, indicated that his 
hypertension was due to his surgery for coronary artery 
disease.  On remand, the veteran should be afforded an 
opportunity to obtain any relevant opinion from Dr. LaSala 
that my support his claims.  

Here, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2007).  

Here, the Board notes that the veteran was afforded a VA 
examination in November 2002 that did not diagnose the 
veteran with hypertension.  Since that time, the veteran has 
submitted medical records indicating a history of 
hypertension.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination in connection with his 
claim of entitlement to service connection for hypertension.  

Finally, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claim for 
increase rating.  

And with respect to the veteran's claim for a total temporary 
rating after August 1, 2005, the RO should inform the veteran 
of the requirements for an extension of such benefits beyond 
three months as set forth in 38 C.F.R. § 4.30(b). 

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under Diagnostic Code 7017 for coronary 
bypass surgery, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

In addition, with respect to the 
veteran's claim for a total temporary 
rating after August 1, 2005 for coronary 
artery bypass surgery, the RO should 
inform the veteran of the requirements 
for an extension of such benefits beyond 
three months as set forth in 38 C.F.R. 
§ 4.30(b).  

2.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
veteran's claims file, that have 
treated him since service for coronary 
artery disease and hypertension.  This 
should specifically include the records 
of a nuclear stress test performed by 
his private physician dated in July or 
August 2007, an additional stress test 
scheduled for March 2008, and recent 
medical records of his treatment from 
his private physician, Dr. LaSala.  

This should also include records of the 
veteran's treatment at the West-Haven 
VA Medical Center dated since February 
2006.  Finally, the veteran should also 
be afforded an opportunity to submit 
any recent medical records or opinions 
pertinent to his claims that have not 
already been associated with the 
veteran's claims file.  In this regard, 
the Board notes that the veteran 
testified before the Board that his 
private physician, Dr. LaSala, 
indicated that his hypertension was due 
to his surgery for coronary artery 
disease.  

The aid of the veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA 
examination in order to determine the 
nature and likely etiology of any 
hypertension found to be present.  Send 
the full claims file to the examiner.  
It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
indicated tests should be performed and 
clinical findings reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of hypertension found to be present, and 
the examiner must specify any diagnoses.  
In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that any hypertension had its onset in 
service or within one year of service, or 
whether any was caused or aggravated his  
service-connected coronary artery 
disease, CABG surgery or diabetes 
mellitus.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, and only if warranted by 
the evidence, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected coronary artery disease, 
status post CABG.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.   All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should indicate (i) whether 
workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or if continuous medication is required, 
(ii) whether workload of greater than 5 
METs but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or if there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray, (iii) whether the condition  
resulted in more than one episode of 
acute congestive heart failure in the 
past year, or where workload of greater 
than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or if there is 
left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, 
(iv) whether the condition resulted in 
chronic congestive heart failure, or 
where workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or if there is left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  In this regard, the RO 
should also consider whether an extension 
of the veteran's temporary total 
disability rating for CABG surgery is 
warranted by the evidence under 38 C.F.R. 
§ 4.30(b).   If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


